Cc OV INGTON Alexander Berengaut

BEIJING BRUSSELS DUBAI FRANKFURT JOHANNESBURG Covington & Burling LLP
LONDON LOS ANGELES NEW YORK PALO ALTO One CityCenter

SAN FRANCISCO SEGUL SHANGHAI WASHINGTON 450 Tenth Street, NW
Washington, DC 20001-4956

T +1202 662 5367
aberengaut@cov.com

September 9, 2019

To Be Filed Under Seal

By E-mail

The Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Inthe Matter of the Search of Information Associated with Email Accounts
Magistrate Docket No. 18-723

 

Dear Judge Kuo:

We write on behalf of the parties in the above-captioned matter. As the Court knows, on
September 5, 2018, Microsoft filed a Motion to Modify the Non-Disclosure Order (““NDO”) in
this matter. On July 31, 2019, this Court denied Microsoft’s Motion (the “July Order”). Dkt.
No. 35.

The NDO at issue in Microsoft’s motion expired by its terms on August 3, 2019, Two
days earlier, on August 1, 2019, the government obtained a renewed non-disclosure order
(“renewed NDO”), which Microsoft sought to modify by motion dated September 5, 2019
(“renewed Motion”). Meanwhile, Microsoft intends to file objections to the July Order by
September 13, 2019, in accordance with this Court’s scheduling order dated August 7, 2019.

The legal and factual issues in Microsoft’s renewed Motion are the same as those in Microsoft’s
objections to the July Order.

In light of Microsoft’s pending objections to the July Order, the parties respectfully
submit that it would reduce duplicative litigation and serve the interests of judicial economy for
Microsoft’s renewed Motion to be considered in the first instance together with its objections.
Accordingly, the parties stipulate and agree that Microsoft’s renewed Motion should be
transferred to the district court randomly assigned to consider Microsoft’s objections, see L.R.

 

30.5, and respecttully request that the Court so Order the Tranister by ‘erdorsitig this letter” —_
Case 1:18-mj-00723-PK Document 44 Filed 09/12/19 Page 2 of 2 PagelD #: 470

ce:

Because this letter discusses filings that are currently under seal (including the renewed
NDO), Microsoft respectfully requests that this letter be filed under seal.

All Counsel of Record (By Email)

Respectfully submitted,

/s/ Alexander A. Berengaut
Alexander A. Berengaut

Counsel to Microsoft Corporation
